NEWBURGER, J.
An examination of the record in this cáse clearly shows that judgment herein must be reversed. The plaintiffs had called but one witness when the trial justice, upon his own motion, dismissed the complaint, although the attorney for the plaintiffs asked to put in his proof. Plaintiffs were entitled to their day in court. They had a right to present whatever evidence was at their command, and the ruling of the trial justice as to the law before the evidence had been submitted was clearly error. '
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.
O’GORMAN, J., concurs.